Citation Nr: 0013652	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1989 to 
November 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

This appeal stems from a March 1996 rating decision that 
denied service connection for a left hip disability.  The 
Board remanded the appeal in January 1999 for the RO to 
schedule a VA examination.

The appellant filed his claim in November 1995 and gave the 
following mailing address:
[redacted]

The appellant submitted a Notice of Disagreement in December 
1996 that gave the following address:
[redacted]

His VA Form-9 submitted in February 1997 gave the following 
address:
[redacted]

His VA Form-9 was in response to a Statement of the Case 
mailed to the [redacted].

The RO documented that the appellant failed to report for a 
VA examination scheduled in March 1999.  The RO tried to 
contact the appellant at the phone number of record but he 
had moved.  The appointment letter had been mailed to the 
[redacted] address.  Therefore, the appellant was not 
contacted at his last known address.

Hyson v. Brown, 5 Vet. App. 262 (1993) held that, "In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him.  It is only where a file 
discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit."

Accordingly, this case is REMANDED for the following action:

1.  The VA should schedule the appellant 
for a VA examination and mail 
notification of the appointment to both 
the [redacted] and [redacted] addresses of 
record.  In the alternative, the VA 
should determine the correct address and 
mail notification to that address.

2.  The examiner must rule in or out the 
presence of left hip pathology.  If the 
hip is normal, that should be noted in 
the report.  If there is a diagnosis, an 
acceptable diagnosis should be entered.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




